On appeal from the decision of
Mr. Justice Judd.
We have reviewed thoroughly the decision made by Mr. Justice Judd on the 18th July, 1874, on the demurrer filed in this ease, and have listened to the remarks of counsel and have taken into consideration all the points made by them, and see no reason for overruling his decision, and indeed the remarks of counsel for the plaintiff before the full Court seemed to indicate a concurrence with the views of Justice Judd, if he could be allowed to amend.
The Judge says in his decision below, “if this bill showed . a continuing trespass and asked for an interlocutory injunction in order to protect the property from damage pending litigation, there would be ground for interference, for the injunction of a Court of Equity in cases of trespass is in aid of the legal right. ” ***** And again he says: *579“As an interlocutory injunction in aid of the legal right pendente lite is not prayed for, it will not be granted.”
In conformity with these views, the plaintiff may have liberty to amend his bill so as to obtain the desired aid for the protection of his alleged rights pendente lite upon paying costs of this hearing.